DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the compressed natural gas (CNG) system and the refuse vehicle comprising one or more processors to i) detect a leak in the CNG tank in response to determining that the first pressure exceeds the second pressure by at least a first predetermined threshold, ii) detect a solenoid valve failure in response to determining that the second pressure exceeds the first pressure by at least a second predetermined threshold, and iii) transmit a signal indicative of a status of one or more of: the first pressure, the second pressure, the CNG tank, or the solenoid valve in combination as claimed in claims 15 and 27. Claims 16-26 depend from claim 15 and claims 28-38 depend from claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agricola et al. (US PGPub 2002/0134342 A1) teaches a system for a vehicle determining leak or valve failure (abstract and paragraph [0009]); however, Agricola et al. does not teach or suggest to i) detect a leak in the CNG tank in response to determining that the first pressure exceeds the second pressure by at least a first predetermined threshold, ii) detect a solenoid valve failure in response to determining that the second pressure exceeds the first pressure by at least a second predetermined threshold as claimed.
Niadu et al. (US PGPub 2014/0111327 A1) teaches a system for diagnosing leaks in a CNG system using changes in the pressure (see figure 4); however Niadu et al. does not teach or suggest to i) detect a leak in the CNG tank in response to determining that the first pressure exceeds the second pressure by at least a first predetermined threshold, ii) detect a solenoid valve failure in response to determining that the second pressure exceeds the first pressure by at least a second predetermined threshold as claimed.
Crist et al. (US PGPub 2016/0023548 A1) teaches a refuse vehicle and CNG system with a processor (controller) that is responsive to leaks or failure (paragraph [0082]); however, Crist et al. does not teach or suggest to i) detect a leak in the CNG tank in response to determining that the first pressure exceeds the second pressure by at least a first predetermined threshold, ii) detect a solenoid valve failure in response to determining that the second pressure exceeds the first pressure by at least a second predetermined threshold as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853